              Case 1:19-cv-02117-TJK Document 40 Filed 08/20/19 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


CAPITAL AREA IMMIGRANTS’ RIGHTS
COALITION, et al.,

                            Plaintiffs,

       v.
                                                           Civil Action No. 1:19-cv-02117-TJK
DONALD J. TRUMP, in his official capacity
as President of the United States, et al.,

                            Defendants.



I.A., et al.,

                            Plaintiffs,

       v.
                                                           Civil Action No. _____
WILLIAM BARR, in his official capacity as
Attorney General of the United States, et al.,

                            Defendants.


 JOINT STATEMENT ON SCHEDULING CONCERNING PLAINTIFFS’ RENEWED
 MOTION FOR PRELIMINARY INUNCTION AND REQUEST TO HOLD SUMMARY
               JUDGMENT PROCEEDINGS IN ABEYANCE

         Pursuant to Local Civil Rules 7, 16.1, and 65.1(d), the parties hereby respectfully request

and state as follows:

         1.      In its Minute Order of July 30, 2019, this Court stated that the Plaintiffs in CAIR

Coalition v. Trump are “entitled to renew their motion [for a preliminary injunction] if th[e]

injunction” issued by the District Court for the Northern District of California in East Bay v.

Barr “is stayed or vacated in whole or in part.” On August 16, 2019, the Ninth Circuit issued a



                                                  1
            Case 1:19-cv-02117-TJK Document 40 Filed 08/20/19 Page 2 of 7



decision staying in part the preliminary injunction entered by the district court in East Bay. East

Bay Sanctuary Covenant v. Barr, 2019 WL 3850928 (9th Cir. Aug. 16, 2019). In addition, on

August 19, 2019, plaintiffs in I.A. v. Barr1 filed suit in this Court challenging the same rule that

is the subject of CAIR Coalition v. Trump, and designated their lawsuit as a related case.

       2.      Plaintiffs in CAIR Coalition v. Trump intend to renew their motion for a

preliminary injunction and file an accompanying memorandum and other supporting materials in

support of that motion on August 21, 2019. Plaintiffs in I.A. v. Barr also intend to file a motion

for a preliminary injunction and file an accompanying memorandum and other supporting

materials in support of that motion on August 21, 2019.

       3.      The parties jointly and respectfully request that the Court set the following

briefing schedule on the preliminary injunction motions filed by both the CAIR Coalition and

I.A. Plaintiffs: Defendants will file memoranda in opposition to Plaintiffs’ motions on August 28,

2019, and Plaintiffs will file reply briefs in support of their motions on September 3, 2019. The

parties respectfully request that this Court hold a hearing on Plaintiffs’ motions for a preliminary

injunction on September 9, 2019 or any date thereafter convenient to the Court.

       4.      The parties in CAIR Coalition v. Trump jointly and respectfully request that the

briefing scheduling entered by this Court on July 30, 2019 regarding the parties’ cross-motions

for summary judgment, including the deadline for Plaintiffs to file their motion for summary

judgment by August 27, 2019, be held in abeyance pending a decision by this Court on

Plaintiffs’ forthcoming renewed motion for a preliminary injunction.

       5.      The parties in CAIR Coalition v. Trump also respectfully request that they be

1
 The I.A. plaintiffs have not yet been assigned a case number and are awaiting Chief Judge
Howell’s ruling on the unopposed motion to file under pseudonyms that accompanied their
Complaint.


                                                 2
            Case 1:19-cv-02117-TJK Document 40 Filed 08/20/19 Page 3 of 7



permitted to incorporate by reference, to the extent appropriate and in order to reduce

redundancy for the Court and streamline proceedings, those arguments made in their earlier

memoranda regarding Plaintiffs’ motion for a temporary restraining order.

       6.      Defendants separately propose that because CAIR Coalition v. Trump and I.A. v.

Barr raise virtually identical legal claims on behalf similarly situated individuals and

organizations, the Court should consolidate the cases and provide for a briefing process that

requires Plaintiffs in both cases to submit an omnibus brief, limited to 60 pages, addressing all

outstanding issues not previously briefed by the parties in CAIR, and incorporating by reference

prior briefing where appropriate. Defendants then shall file an omnibus opposition, also limited

to 60 pages. And Plaintiffs then may file a single omnibus reply brief.

            a. Plaintiffs do not oppose the filing of a consolidated opposition brief by the

               Government. But Plaintiffs do not believe that it is appropriate or feasible to

               require plaintiffs in two separate cases to coordinate and file a single omnibus

               brief within one day of the filing of this motion, particularly given the different

               arguments made by plaintiffs in support of their claims and the different types of

               plaintiffs named in their respective cases. Plaintiffs in CAIR Coalition also do not

               believe that it is appropriate to require (as opposed to permit) them to incorporate

               by reference arguments made in their prior briefs, given that this Court invited

               further legal and factual development of these claims in its TRO ruling. Plaintiffs

               will, however, incorporate argument by reference wherever feasible to reduce

               duplication.

       7.      Plaintiffs in CAIR Coalition v. Trump propose that in the event that the District

Court for the Northern District of California issues an order reinstating its original nationwide



                                                3
            Case 1:19-cv-02117-TJK Document 40 Filed 08/20/19 Page 4 of 7



preliminary injunction, the parties agree that Plaintiffs’ forthcoming motions for a preliminary

injunction can be held in abeyance, and that they will file a joint status report proposing a

renewed briefing schedule for summary judgment proceedings.

            a. Defendants believe that this Court can account for any relevant rulings by other

               courts at a later time, as necessary, and propose that the parties meet and confer

               on how to proceed should that become necessary.

       8.      Defendants also note that in the event that they seek further relief in East Bay

Sanctuary Covenant v. Barr from the Supreme Court, Defendants will promptly notify the Court

of that decision, as that may affect further proceedings before this Court.


August 20, 2019                                       Respectfully submitted,


                                                      JOSEPH H. HUNT
                                                      Assistant Attorney General

                                                      SCOTT G. STEWART
                                                      Deputy Assistant Attorney General

                                                      WILLIAM C. PEACHEY
                                                      Director

                                                  By: /s/ Erez Reuveni
                                                     EREZ REUVENI
                                                     Assistant Director
                                                     Office of Immigration Litigation
                                                     U.S. Department of Justice, Civil Division
                                                     P.O. Box 868, Ben Franklin Station
                                                     Washington, DC 20044
                                                     Tel: (202) 307-4293
                                                     Email: Erez.R.Reuveni@usdoj.gov

                                                      PATRICK GLEN
                                                      Senior Litigation Counsel

                                                      Counsel for Defendants



                                                 4
         Case 1:19-cv-02117-TJK Document 40 Filed 08/20/19 Page 5 of 7




                                                HOGAN LOVELLS US LLP

                                                /s/ Justin W. Bernick

Manoj Govindaiah                              Neal K. Katyal (Bar No. 462071)
RAICES, INC.                                  T. Clark Weymouth (Bar No. 391833)
802 Kentucky Ave.                             Craig A. Hoover (Bar No. 386918)
San Antonio, TX 78212                         Justin W. Bernick (Bar No. 988245)
Telephone: (210) 222-0964                     Mitchell P. Reich (Bar No. 1044671)
Facsimile: (210) 212-4856                     Elizabeth Hagerty (Bar No. 1022774)
manoj.govindaiah@raicestexas.org              Kaitlin Welborn (Bar No. 88187724)
                                              Heather A. Briggs (Bar No. 241719)
Counsel for Plaintiff Refugee and Immigrant   Michael J. West* (Bar No. 1616572)
Center for Education and Legal Services, Inc. 555 Thirteenth Street NW
                                              Washington, DC 20004
Adina Appelbaum* (Bar No. 1026331)            Telephone: (202) 637-5600
CAPITAL AREA IMMIGRANTS’                      Facsimile: (202) 637-5910
RIGHTS COALITION                              neal.katyal@hoganlovells.com
1612 K Street NW, Suite 204                   t.weymouth@hoganlovells.com
Washington, DC 20006                          craig.hoover@hoganlovells.com
Telephone: (202) 899-1412                     justin.bernick@hoganlovells.com
Facsimile: (202) 331-3341                     mitchell.reich@hoganlovells.com
adina@caircoalition.com                       elizabeth.hagerty@hoganlovells.com
                                              kaitlin.welborn@hoganlovells.com
* Motion for admission forthcoming            heather.briggs@hoganlovells.com
                                              michael.west@hoganlovells.com
Counsel for Plaintiff Capital Area
Immigrants’ Rights Coalition                  Thomas P. Schmidt
                                              Mohan Warusha Hennadige*
Hardy Vieux (Bar No. 474762)                  390 Madison Avenue
Patricia Stottlemyer (Bar No. 888252536)      New York, NY 10017
HUMAN RIGHTS FIRST                            Facsimile: (212) 918-3100
805 15th Street, N.W., Suite 900              thomas.schmidt@hoganlovells.com
Washington, D.C. 20005                        mohan.warusha-
Telephone: (202) 547-5692                     hennadige@hoganlovells.com
Facsimile: (202) 553-5999
vieuxh@humanrightsfirst.org                   * Motion for admission pending
stottlemyerp@humanrightsfirst.org
                                              Counsel for CAIR Coalition Plaintiffs
Counsel for Plaintiff Human Rights First
        Case 1:19-cv-02117-TJK Document 40 Filed 08/20/19 Page 6 of 7



                                             /s/ Celso J. Perez
Katrina Eiland*                              Celso J. Perez (D.C. Bar No. 1034959)
Cody Wofsy*                                  Lee Gelernt*
Julie Veroff*                                Omar Jadwat*
American Civil Liberties Union Foundation Anand Balakrishnan*
Immigrants’ Rights Project                   American Civil Liberties Union Foundation,
39 Drumm Street                              Immigrants’ Rights Project
San Francisco, CA 94111                      125 Broad Street, 18th Floor
(415) 343-0774                               New York, NY 10004
                                             (212) 549-2600
Arthur B. Spitzer (D.C. Bar No. 235960)
Scott Michelman (D.C. Bar No. 1006945)       Charles George Roth*
American Civil Liberties Union Foundation of Keren Hart Zwick*
the District of Columbia                     Gianna Borroto*
915 15th Street, NW, 2nd floor               NATIONAL IMMIGRANT JUSTICE
Washington, D.C. 20005                       CENTER
(202) 457-0800                               224 S. Michigan Avenue, Suite 600
                                             Chicago, IL 60604
                                             (312) 660-1370
Attorneys for I.A. Plaintiffs
*Pro hac vice application forthcoming
           Case 1:19-cv-02117-TJK Document 40 Filed 08/20/19 Page 7 of 7



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


CAPITAL AREA IMMIGRANTS’ RIGHTS
COALITION, et al.,

                          Plaintiffs,

      v.
                                                        Civil Action No. 1:19-cv-02117-TJK
DONALD J. TRUMP, in his official capacity
as President of the United States, et al.,

                          Defendants.



                                CERTIFICATE OF SERVICE

       I hereby certify that on August 20, 2019, I electronically filed the foregoing with the

Clerk of the Court for the United States District Court for the District of Columbia by using the

CM/ECF system.      Counsel in the case are registered CM/ECF users and service will be

accomplished by the CM/ECF system.


August 20, 2019                                     Respectfully submitted,

                                                    HOGAN LOVELLS US LLP

                                                    /s/ Justin W. Bernick
                                                    Justin W. Bernick
                                                    555 Thirteenth Street NW
                                                    Washington, DC 20004
                                                    Telephone: (202) 637-5600
                                                    Facsimile: (202) 637-5910
                                                    justin.bernick@hoganlovells.com
